Account         Type      Date        Payee Type         Purpose          Amount
DIP Operating   Deposit    7/1/2020   Merchant deposit   Daily sales         10,225.29
DIP Operating   Deposit    7/2/2020   Merchant deposit   Daily sales         24,374.35
DIP Operating   Deposit    7/2/2020   Cash deposit       Deposit              3,850.02
DIP Operating   Deposit    7/3/2020   Merchant deposit   Daily sales         17,954.69
DIP Operating   Deposit    7/6/2020   Merchant deposit   Daily sales         20,428.58
DIP Operating   Deposit    7/6/2020   Merchant deposit   Daily sales         23,557.08
DIP Operating   Deposit    7/6/2020   Mobile deposit     Daily sales             34.07
DIP Operating   Deposit    7/6/2020   Mobile deposit     Daily sales             42.00
DIP Operating   Deposit    7/6/2020   Mobile deposit     Daily sales            183.00
DIP Operating   Deposit    7/6/2020   Mobile deposit     Daily sales            186.96
DIP Operating   Deposit    7/8/2020   Merchant deposit   Daily sales          6,009.61
DIP Operating   Deposit    7/9/2020   Merchant deposit   Daily sales         13,156.95
DIP Operating   Deposit    7/9/2020   Cash deposit       Deposit                624.36
DIP Operating   Deposit    7/9/2020   Cash deposit       Deposit              3,040.10
DIP Operating   Deposit   7/10/2020   Merchant deposit   Daily sales         11,895.40
DIP Operating   Deposit   7/13/2020   Merchant deposit   Daily sales         17,633.01
DIP Operating   Deposit   7/13/2020   Merchant deposit   Daily sales         22,644.39
DIP Payroll     Deposit   7/13/2020   Transfer           Payroll            188,099.01
DIP Operating   Deposit   7/14/2020   Merchant deposit   Daily sales          4,058.10
DIP Operating   Deposit   7/15/2020   Merchant deposit   Daily sales          5,565.90
DIP Operating   Deposit   7/15/2020   Mobile deposit     Daily sales             76.50
DIP Operating   Deposit   7/15/2020   Cash deposit       Deposit                235.23
DIP Operating   Deposit   7/15/2020   Cash deposit       Deposit              2,438.94
DIP Operating   Deposit   7/16/2020   Merchant deposit   Daily sales          1,589.85
DIP Operating   Deposit   7/17/2020   Merchant deposit   Daily sales         16,220.54
DIP Operating   Deposit   7/20/2020   Merchant deposit   Daily sales         20,558.92
DIP Operating   Deposit   7/20/2020   Merchant deposit   Daily sales         17,329.26
DIP Operating   Deposit   7/20/2020   Merchant deposit   Daily sales         23,455.59
DIP Operating   Deposit   7/22/2020   Merchant deposit   Daily sales          4,213.24
DIP Operating   Deposit   7/22/2020   Cash deposit       Deposit              1,852.80
DIP Operating   Deposit   7/22/2020   Cash deposit       Deposit              2,848.50
DIP Operating   Deposit   7/23/2020   Merchant deposit   Daily sales         14,322.62
DIP Operating   Deposit   7/24/2020   Merchant deposit   Daily sales         13,125.51
DIP Payroll     Deposit   7/24/2020   Transfer           Payroll             93,912.83
DIP Operating   Deposit   7/27/2020   Merchant deposit   Daily sales         15,848.90
DIP Operating   Deposit   7/27/2020   Merchant deposit   Daily sales         16,880.65
DIP Operating   Deposit   7/28/2020   Cash deposit       Deposit              8,872.30
DIP Operating   Deposit   7/29/2020   Merchant deposit   Daily sales          3,729.13
DIP Operating   Deposit   7/30/2020   Merchant deposit   Daily sales         10,212.76
DIP Operating   Deposit   7/30/2020   Cash deposit       Deposit              1,020.39
DIP Operating   Deposit   7/30/2020   Cash deposit       Deposit              2,274.95
DIP Operating   Deposit   7/31/2020   Merchant deposit   Daily sales         15,070.80

                                                         Total for July   $ 659,653.08
Account         Type         Date        Payee Type       Purpose
DIP Operating   Withdrawal    7/2/2020   Vendor payment   Pro Beauty
DIP Operating   Withdrawal    7/2/2020   Payroll          TransitChek
DIP Operating   Withdrawal    7/2/2020   Merchant         Fees
DIP Payroll     Withdrawal    7/2/2020   Check            Check 1002
DIP Payroll     Withdrawal    7/2/2020   Check            Check 1004
DIP Payroll     Withdrawal    7/2/2020   Check            Check 1005
DIP Payroll     Withdrawal    7/2/2020   Check            Check 1008
DIP Operating   Withdrawal    7/3/2020   Payroll          Voya
DIP Operating   Withdrawal    7/3/2020   Lease            Navitas
DIP Operating   Withdrawal    7/3/2020   Lease            Navitas
DIP Operating   Withdrawal    7/3/2020   Vendor payment   Saloncentric
DIP Operating   Withdrawal    7/3/2020   Check            Check 1013
DIP Operating   Withdrawal    7/3/2020   Check            Check 1015
DIP Operating   Withdrawal    7/3/2020   Check            Check 1018
DIP Operating   Withdrawal    7/3/2020   Check            Check 1019
DIP Payroll     Withdrawal    7/3/2020   Check            Check 1006
DIP Operating   Withdrawal    7/6/2020   Check            Check 1011
DIP Operating   Withdrawal    7/6/2020   Check            Check 1022
DIP Operating   Withdrawal    7/7/2020   Check            Check 1016
DIP Operating   Withdrawal    7/8/2020   Office           Fedex
DIP Operating   Withdrawal    7/8/2020   Check            Check 1020
DIP Operating   Withdrawal    7/8/2020   Check            Check 1023
DIP Operating   Withdrawal    7/8/2020   Check            Check 1024
DIP Operating   Withdrawal    7/8/2020   Check            Check 1025
DIP Operating   Withdrawal    7/8/2020   Check            Check 1026
DIP Operating   Withdrawal    7/9/2020   Check            Check 1012
DIP Operating   Withdrawal   7/10/2020   Insurance        Philadelphia
DIP Payroll     Withdrawal   7/10/2020   Check            Check 1010
DIP Operating   Withdrawal   7/13/2020   Wire             Lateral objects
DIP Operating   Withdrawal   7/13/2020   Transfer         Payroll
DIP Operating   Withdrawal   7/13/2020   Transfer         Wire Fee
DIP Operating   Withdrawal   7/13/2020   Vendor payment   Pro Beauty
DIP Operating   Withdrawal   7/13/2020   Check            Check 1028
DIP Operating   Withdrawal   7/13/2020   Check            Check 1029
DIP Operating   Withdrawal   7/13/2020   Check            Check 1030
DIP Payroll     Withdrawal   7/13/2020   Wire             Payroll
DIP Payroll     Withdrawal   7/13/2020   Wire             Payroll
DIP Payroll     Withdrawal   7/13/2020   Check            Check 1009
DIP Operating   Withdrawal   7/14/2020   Office           Charge it Pro
DIP Operating   Withdrawal   7/14/2020   Check            Check 1034
DIP Payroll     Withdrawal   7/14/2020   Wire             Payroll
DIP Operating   Withdrawal   7/15/2020   Office           Fedex
DIP Operating   Withdrawal   7/15/2020   Check            Check 1031
DIP Operating   Withdrawal   7/15/2020   Check            Check 1032
DIP Operating   Withdrawal   7/15/2020   Check            Check 1036
DIP Payroll     Withdrawal   7/15/2020   Check            Check 1007
DIP Operating   Withdrawal   7/16/2020   Payroll     TransitChek
DIP Operating   Withdrawal   7/16/2020   Check       Check 1037
DIP Operating   Withdrawal   7/17/2020   Utilities   ConEd
DIP Operating   Withdrawal   7/17/2020   Check       Check 1038
DIP Operating   Withdrawal   7/17/2020   Check       Check 1039
DIP Payroll     Withdrawal   7/17/2020   Check       Check 1003
DIP Operating   Withdrawal   7/20/2020   Payroll     Voya
DIP Operating   Withdrawal   7/20/2020   Check       Check 1033
DIP Operating   Withdrawal   7/20/2020   Check       Check 1043
DIP Operating   Withdrawal   7/20/2020   Check       Check 1046
DIP Payroll     Withdrawal   7/20/2020   Check       Check 10396
DIP Payroll     Withdrawal   7/20/2020   Check       Check 10397
DIP Operating   Withdrawal   7/21/2020   Check       Check 1044
DIP Payroll     Withdrawal   7/21/2020   Check       Check 10398
DIP Payroll     Withdrawal   7/21/2020   Check       Check 10399
DIP Operating   Withdrawal   7/22/2020   Office      Fedex
DIP Operating   Withdrawal   7/22/2020   Check       Check 1027
DIP Operating   Withdrawal   7/23/2020   Check       Check 1047
DIP Operating   Withdrawal   7/23/2020   Check       Check 1048
DIP Operating   Withdrawal   7/24/2020   Transfer    Payroll
DIP Operating   Withdrawal   7/24/2020   Office      Security System
DIP Operating   Withdrawal   7/24/2020   Check       Check 1049
DIP Operating   Withdrawal   7/27/2020   Office      SpaSalon
DIP Operating   Withdrawal   7/27/2020   Check       Check 1042
DIP Operating   Withdrawal   7/27/2020   Check       Check 1051
DIP Operating   Withdrawal   7/27/2020   Check       Check 1053
DIP Payroll     Withdrawal   7/27/2020   Wire        Payroll
DIP Payroll     Withdrawal   7/27/2020   Wire        Payroll
DIP Operating   Withdrawal   7/28/2020   Office      Sysco
DIP Operating   Withdrawal   7/28/2020   Insurance   Travelers
DIP Operating   Withdrawal   7/28/2020   Check       Check 1054
DIP Payroll     Withdrawal   7/28/2020   Wire        Payroll
DIP Operating   Withdrawal   7/29/2020   Office      Fedex
DIP Operating   Withdrawal   7/29/2020   Check       Check 1050
DIP Operating   Withdrawal   7/31/2020   Check       Check 1056

                                                     Total for July
Amount
      842.13
    1,465.00
    3,782.28
      341.73
      350.30
    2,167.15
    2,435.75
      272.39
    1,622.14
    1,675.46
    7,041.55
    1,102.32
    2,523.81
    5,256.42
      233.82
      220.07
    3,600.00
    2,702.38
   17,000.00
       55.11
      179.86
    1,200.00
    4,265.05
      222.53
      810.73
   10,452.00
    4,758.41
      492.69
      880.00
  188,099.01
       25.00
      505.10
    1,200.00
    1,795.05
    1,097.04
    3,484.06
  112,966.41
      108.39
       18.54
      484.49
   64,155.01
       23.99
      650.37
      447.76
      159.90
      382.39
    1,205.00
    1,198.00
    2,839.31
    1,654.61
      242.95
      335.80
   11,791.65
      875.00
    1,200.00
      978.44
    2,705.91
      309.83
    1,626.90
    3,993.95
      483.54
      389.37
      100.00
    2,000.00
    2,013.43
   93,912.83
    1,731.11
      139.71
    1,595.00
    1,202.19
    1,200.00
       50.00
    1,003.68
   55,492.40
      230.48
      352.00
    6,623.75
   29,253.02
       96.86
      418.93
      277.62

$ 683,076.86
                                               Mezz 57th LLC
                                                Unpaid Bills
                                                   As of July 31, 2020


                                                       Date      Transaction Type     Num       Due Date     Amount
ADP, LLC

                                                     06/05/2020 Bill                558359260   06/15/2020         27.59

                                                     06/05/2020 Bill                558360473   06/15/2020        205.01

                                                     06/19/2020 Bill                559130483   06/29/2020         10.00

                                                     07/03/2020 Bill                560125816   07/13/2020        205.01

                                                     07/03/2020 Bill                560126210   07/13/2020         10.00

                                                     07/17/2020 Bill                560893113   07/27/2020         34.22

                                                     07/31/2020 Bill                561761633   08/10/2020        205.01

                                                     07/31/2020 Bill                561762556   08/10/2020         37.19

                                                     07/31/2020 Bill                561762381   08/10/2020        918.03
Total for ADP, LLC                                                                                           $   1,652.06
Coffee Distributing Corp.

                                                     07/15/2020 Bill                CDC180047 08/14/2020          130.49
Total for Coffee Distributing Corp.                                                                          $    130.49
Fairchild Baldwin, LLC

                                                     07/27/2020 Bill                8090        10/25/2020        148.00
Total for Fairchild Baldwin, LLC                                                                             $    148.00
Great Hair, Inc.

                                                     07/09/2020 Bill                38737       08/08/2020        430.00

                                                     07/31/2020 Bill                39014       08/30/2020        430.00
Total for Great Hair, Inc.                                                                                   $    860.00
Hugo Villavicencio

                                                     07/27/2020 Bill                1015        08/26/2020       2,177.50
Total for Hugo Villavicencio                                                                                 $   2,177.50
Innovative Business Computer Solutions

                                                     07/22/2020 Bill                159360      08/21/2020         47.50
Total for Innovative Business Computer Solutions                                                             $     47.50
Iron Mountain

                                                     06/30/2020 Bill                CTWN137     07/30/2020        489.22

                                                     07/31/2020 Bill                CWNL421     08/30/2020        489.22
Total for Iron Mountain                                                                                      $    978.44
Kaback Service, Inc.
                                                  07/24/2020 Bill                 35736       08/23/2020        1,280.37

                                                  07/24/2020 Bill                 35618       08/23/2020        2,856.88
Total for Kaback Service, Inc.                                                                             $    4,137.25
M & L Service & Maintenance Corp.

                                                  07/28/2020 Bill                 E20150      08/27/2020        2,501.13
Total for M & L Service & Maintenance Corp.                                                                $    2,501.13
MIP 57th Development Acquisition LLC

                                                  06/01/2020 Bill                             06/01/2020       90,478.47

                                                  07/01/2020 Bill                             07/01/2020       90,478.47
Total for MIP 57th Development Acquisition LLC                                                             $180,956.94
SalonCentric

                                                  07/31/2020 Bill                 506314753   08/30/2020        5,727.93
Total for SalonCentric                                                                                     $    5,727.93
Staples

                                                  06/24/2020 Bill                 9818407663 07/24/2020           79.46

                                                  06/30/2020 Bill                 9900092408 07/30/2020          133.84

                                                  06/30/2020 Bill                 9900092408 07/30/2020           45.72

                                                  07/01/2020 Bill                 9818868971 07/31/2020           30.80

                                                  07/02/2020 Bill                 9818926992 08/01/2020          100.15

                                                  07/10/2020 Bill                 9900165662 08/09/2020          357.10
Total for Staples                                                                                          $     747.07
Tele-Verse Communications, Inc.

                                                  07/28/2020 Bill                 C49889      08/12/2020          92.54

                                                  07/31/2020 Bill                 C49900      08/15/2020          92.54
Total for Tele-Verse Communications, Inc.                                                                  $     185.08


TOTAL                                                                                                      $200,249.39




                                        Tuesday, Aug 18, 2020 10:34:25 PM GMT-7
